DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rami Moussa on 07/15/2021.
(Previously presented) A system for controlling communication pathway selection in a communication network, the system comprising:
a first node; and
a Mobile Access Point (MAP) for use in a vehicle,
wherein the first node comprises at least one circuit configured to, at least:
identify a recommended network connection for the MAP, the recommended network connection based at least in part on a connection recommendation model;
communicate information indicating the recommended network connection to the MAP;
receive feedback information from the MAP, said feedback information comprising information indicating whether the MAP established the recommended network connection; and
adapt the connection recommendation model based, at least in part, on the received feedback information, and
wherein the MAP comprises at least one circuit configured to, at least:
receive the information indicating the recommended network connection from the first node;
determine whether to establish the recommended network connection or to establish an alternative network connection; and
if it is determined to establish an alternative network connection, then:
establish the alternative network connection; and
communicate the feedback information to the first node indicating that the MAP deviated from the recommended network connection.
(Previously presented) The system of claim 1, wherein the at least one circuit of the first node is configured to
identify the recommend network connection by, at least in part, operating to determine an optimized set of network connections for the communication network; and
determine the optimized set of network connections for the communication network based, at least in part, on trajectory information for the vehicle.
(Original) The system of claim 1, wherein the information indicating the recommended network connection comprises information indicating a value of a parameter on which the identification of the recommended network connection was based.
(Previously presented) The system of claim 3, wherein the at least one circuit of the MAP is configured to determine whether to establish the recommended network connection by, at least in part, operating to validate the value of the parameter on which the identification of the recommended network connection was based.
(Original) The system of claim 1, wherein the feedback information indicating that the MAP deviated from the recommended network connection comprises information indicating why the MAP deviated from the recommended network connection.
(Previously presented) The system of claim 5, wherein:
the information indicating the recommended network connection comprises information indicating a first value of a parameter on which the identification of the recommended network connection was based; and
the feedback information indicating why the MAP deviated from the recommended network connection comprises information indicating a second value for the parameter that is different from the first value.
(Currently amended) A system for controlling communication pathway selection in a communication network, the system comprising:
a first node comprising at least one circuit configured to, at least:
identify a recommended network connection for a Mobile Access Point (MAP) for use in a vehicle, based at least in part on a connection recommendation model wherein:
the connection recommendation model is based on one or more communication network parameters and one or more node context parameters, and
the connection recommendation model is configured based on an overall communication network cost function for the communication network, wherein the overall communication network cost function comprises characterizing a cost value for each direction for each connection between each two nodes in the communication network;
communicate information indicating the recommended network connection to the MAP and describing one or more parameters utilized in determining the recommended network connection;
receive feedback information from the MAP, said feedback information comprising information indicating whether the MAP established the recommended network connection; and
adapt the connection recommendation model based, at least in part, on the received feedback information.
(Previously presented) The system of claim 7, wherein the at least one circuit is configured to identify the recommend network connection by, at least in part, operating to determine an optimized set of network connections for the communication network.
(Currently amended) The system of claim 8, wherein the at least one circuit is configured to determine the optimized set of network connections for the communication network by, at least in part, operating to optimize the overall communication network cost function for the communication network.
(Previously presented) The system of claim 8, wherein the at least one circuit is configured to determine the optimized set of network connections for the communication network based, at least in part, on trajectory information for the vehicle.
(Original) The system of claim 7, wherein the information indicating the recommended network connection comprises information indicating a value of a parameter on which the identification of the recommended network connection was based.
(Original) The system of claim 11, wherein the received feedback information comprises information indicating that the MAP established the recommended network connection, and information verifying the value of the parameter.
(Original) The system of claim 11, wherein the received feedback information comprises information indicating that the MAP established the recommended network connection, and information indicating that the value of the parameter that was communicated to the MAP is incorrect.
(Original) The system of claim 11, wherein the received feedback information comprises information indicating that the MAP did not establish the recommended network connection, and information indicating that the value of the parameter that was communicated to the MAP is incorrect.
(Original) The system of claim 7, wherein the received feedback information comprises information indicating why the MAP did not establish the recommended network connection.
(Previously presented) The system of claim 15, wherein the at least one circuit is configured to adapt the connection recommendation model based, at least in part, on the information indicating why the MAP did not establish the recommended network connection.
(Previously presented) A system for controlling communication pathway selection in a communication network, the system comprising:
a Mobile Access Point (MAP) for use in a vehicle, the MAP comprising at least one circuit configured to, at least:
receive information from another node of the communication network, the received information comprising information indicating a recommended network connection for the MAP and one or more parameters on which the identification of the recommended network connection was based;
verify based on real-time information, one or more conditions or characteristics relating to the recommended network connection and/or the one or more parameters;
determine whether to establish the recommended network connection or to establish an alternative network connection, wherein:
the determining is based at least in part on the one or more conditions or characteristics; and
the determining is based on one or both of: 
a determination that at least one of the one or more conditions or characteristics changed after the identification of the recommended network connection, and
a determination that at least one of the one or more conditions or characteristics was not included or used in the identification of the recommended network connection; and
if it is determined to establish an alternative network connection, then:
establish the alternative network connection; and
communicate feedback information to the other node indicating that the MAP deviated from the recommended network connection.
(Original) The system of claim 17, wherein the feedback information indicating that the MAP deviated from the recommended network connection comprises information indicating why the MAP deviated from the recommended network connection.
(Previously presented) The system of claim 18, wherein:
the information indicating the recommended network connection comprises information indicating a first value of a parameter on which the identification of the recommended network connection was based; and
the feedback information indicating why the MAP deviated from the recommended network connection comprises information indicating a second value for the parameter that is different from the first value.
(Original) The system of claim 17, wherein the received information comprises information describing at least one parameter on which identification of the recommended network connection was based.
(Original) The system of claim 20, wherein the information describing at least one parameter on which identification of the recommended network connection was based comprises context information for the vehicle.
(Previously presented) The system of claim 17, wherein the at least one circuit is configured to determine whether to establish the recommended network connection by, at least in part, operating to validate a parameter on which identification of the recommended network connection was based.
(Original) The system of claim 22, wherein the parameter comprises context information of the vehicle.
(Previously presented) The system of claim 22, wherein the at least one circuit is configured to validate the parameter by, at least in part, operating to determine whether the parameter is within an acceptance range of a corresponding value for the parameter determined by the MAP.
(Previously presented) The system of claim 17, wherein the at least one circuit is configured to determine whether the mobile node is allowed to deviate from the recommended network connection.
(Previously presented) The system of claim 17, wherein the at least one circuit is configured to determine whether to establish the recommended network connection based, at least in part, on a parameter on which the recommended network connection was not based.

Allowable Subject Matter
Claims 1-26 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application No. 2018/0302884 A1 to Dong (“Dong”), U.S. Patent Application No. 2013/0035051 A1 to Mujtaba etal. (“Mujtaba”), U.S. Patent No. 7,574,217 B1 to Leung etal. (“Leung”) and Printed Publication, “Cost-Functions-Based Network Selection, and U.S. Patent Application No. 2008/0042912 A1 to Lee (“Lee1”) and Strategy in Integrated Wireless and Mobile Networks” to Shen et at (“Shen”) does not expressly teach or render obvious the invention as recited in independent claims 1, 7 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445